UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-7314


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RYAN O’NEIL LANSDOWNE,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.  T. S. Ellis III, Senior
District Judge. (1:00-cr-00185-TSE-1)


Submitted:   December 4, 2013              Decided:   December 10, 2013


Before MOTZ and    SHEDD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Ryan O’Neil Lansdowne, Appellant Pro Se.         Lawrence         Joseph
Leiser,   Kimberly  Riley   Pedersen,  Assistant   United         States
Attorneys, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Ryan   O’Neil   Lansdowne      seeks    to    appeal   the    district

court’s order denying his motion for reduction of sentence under

18 U.S.C. § 3582(c)(2) (2012).               We have reviewed the district

court’s order and find no reversible error.                       Accordingly, we

affirm for the reasons stated by the district court.                            United

States   v.    Lansdowne,     No.   1:00-cr-00185-TSE-1           (E.D.   Va.    filed

July 31, 2013 & entered Aug. 1, 2013).                      We deny Lansdowne’s

pending motion for leave to supplement his informal brief.                          We

dispense      with    oral    argument    because         the    facts    and   legal

contentions     are   adequately     presented       in    the   materials      before

this court and argument would not aid the decisional process.



                                                                            AFFIRMED




                                         2